 



Exhibit 10.25

FIRST AMENDMENT

TO

MANAGEMENT EXPENSE REIMBURSEMENT AGREEMENT

THIS AMENDMENT (“Amendment”), is made as of June 15, 2004, by and between
MAYOR’S JEWELERS, INC., a Delaware corporation (“Mayor’s”), and HENRY BIRKS &
SONS INC., a Canadian corporation (“Birks”).

     WHEREAS, Mayor’s and Birks are parties to a Management Expense
Reimbursement Agreement dated as of August 20, 2002 (the “Management
Agreement”), pursuant to which Birks agreed to perform Advisory, Management and
Corporate Services (as defined in the Management Agreement) to Mayor’s upon the
terms and conditions contained therein; and

     WHEREAS, subject to the terms and conditions set forth herein the parties
have agreed to streamline and simplify the fee structure and billing process
between Mayor’s and Birks under the Management Agreement; and

     WHEREAS, the parties desire to enter into this Amendment in order to
evidence their mutual agreement in regard to such change in the fee structure
and billing process;

     NOW, THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:



1.   Definitions. Unless otherwise expressly provided herein, all capitalized
terms used herein without definition shall have the meanings given to such terms
in the Management Agreement.



2.   Amendment to Fees.



  a.   Section 3.1 of the Management Agreement is hereby amended in its entirety
to read as follows:



      Effective the date hereof, Mayor’s shall pay to Birks, in consideration of
the AMCS, fees for AMCS rendered by Birks to Mayor’s under a Project Schedule
approved by the Independent Committee. Each year Mayor’s and Birks shall
determine the Birks employees that shall provide AMCS to Mayor’s under the
Project Schedule and shall calculate a quarterly net standing fee (the “Net
Standing Fee”) for the AMCS required to be provided in order to reflect the
estimated allocation of the individual’s services or time to be provided to the
companies. Such fee shall reflect the total direct costs (such as salaries and
benefits) incurred by Birks to employ each such Birks employee during the period
such employee will provide AMCS. Any large deviations from the Net Standing Fee
shall be noted by the parties and adjusted on a quarterly basis. Mayor’s shall
pay to Birks a separate fee for any other Birks employee that provides AMCS to
Mayor’s, based upon such Birks employee’s time spent providing AMCS to Mayor’s.



3.   Amendment to Invoices.



  a.   Section 3.3 of the Management Agreement is hereby amended in its entirety
with the following:



      Birks will invoice Mayor’s monthly for amounts payable pursuant to
Sections 3.1 and 3.2. With respect to Section 3.2, reasonable documentation with
respect to out-of-pocket expenses incurred by Birks will be provided to Mayor’s
upon request. In addition to a line item for the monthly amount of the Net
Standing Fee for each Birks employee covered by the Net Standing Fee, each
invoice will be itemized to indicate each additional Birks employee who during
the prior calendar month rendered AMCS, the number of hours worked by such
employee, and details of out-of-pocket disbursements and expenses covered by
such invoice. If any adjustment is made to the Net Standing Fee, such adjustment
will be itemized on the monthly invoice immediately following such adjustment.
Each invoice shall be due and payable by Mayor’s upon 30 days after receipt.



4.   Further Assurances. The parties mutually agree to cooperate, adjust,
initial, re-execute and re-deliver any and all documents if deemed necessary or
desirable in the reasonable discretion of the parties.

 



--------------------------------------------------------------------------------



 



5.   Full Force and Effect. All of the provisions of the Management Agreement
shall continue in full force and effect except as expressly modified by this
Agreement.



6.   Counterparts. The parties may sign this First Amendment, which may be
delivered by facsimile, in counterparts. Each signed counterpart will be an
original; and all of them constitute one and the same agreement.

     NOW THEREFORE, the parties have entered into this Agreement effective as of
the date first above written.

            MAYOR’S JEWELERS, INC.
      By:   /s/ Marc Weinstein         Name:   Marc Weinstein        Title:  
Senior Vice President & Chief Administrative Officer     

            HENRY BIRKS & SONS INC.
      By:   /s/ John D. Ball         Name:   John D. Ball        Title:   Senior
Vice President & Chief Financial Officer   

2